Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of July 21,
2017, between Friendable, Inc., a Nevada corporation (the “Company”), and
purchaser identified on the signature pages hereto (each, including its
successors and permitted assigns, a “Purchaser”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to Purchaser, and Purchaser desires to purchase from the Company,
securities of the Company as more fully described in this Agreement (the
“Offering”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Notes (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:
 
“Accredited Investor” shall have the meaning ascribed to such term in Section
3.2(c).
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are required by law or other governmental
action to close.
 
“Buy In” shall have the meaning ascribed to such term in Section 4.1(h).
 
“Closing” means the Initial Closing and Subsequent Closing, if any, of the
purchase and sale of the Securities pursuant to Section 2.1 or 2.4.
 
“Closing Date” means each of the Initial Closing Date and the Subsequent Closing
Date, if any, and is the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligation to pay the Subscription
Amount at such Closing, and (ii) the Company’s obligations to deliver the
Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived, but in no event later than the tenth Business Day following
the date hereof in the case of the Initial Closing.
 
“Commission” means the United States Securities and Exchange Commission.
 
 
1

 
 
“Common Stock” means the common stock of the Company or the Subsidiaries, par
value $0.0001 per share, and any other class of securities into which such
securities may hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means, Lucosky Brookman LLP, 101 Wood Avenue South,
Woodbridge, NJ 08830, Attn: Steven A. Lipstein, Esq., fax: (732) 395-4401.
 
“Conversion Price” shall have the meaning ascribed to such term in the Notes.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
 
“Disqualification Event” shall have the meaning ascribed to such term in Section
3.1(oo).
 
“Escrow Agreement” means the escrow agreement to be employed in connection with
the sale of the Securities, a copy of which is annexed hereto as Exhibit B.
 
“Equity Line of Credit” shall have the meaning ascribed to such term in Section
4.13.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Event of Default” shall have the meaning ascribed to such term in the Note.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exchanged Securities” shall mean the exchange of Purchaser’s Notes and accrued
interest for equity in Fan Pass, Inc., as described in Section 2.1.
 
“Exercise Notice” shall have the meaning ascribed to such term in Section 2.4.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, directors, or employees of the Company after the Closing Date up to
the amounts and on the terms set forth on Schedule 3.1(g) consistent with past
practices pursuant to the Stock Option Plans, (b) except for any securities
exercisable or exchangeable for or convertible into shares of Common Stock
previously issued or issuable to Purchaser and which securities are specifically
excluded from the definition of Exempt Issuance, securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities and any
term thereof have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the issue price, exercise price,
exchange price or conversion price of such securities and which securities and
the principal terms thereof are set forth on Schedule 3.1(g), and described in
the SEC Reports, (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall be intended to provide to the Company
substantial additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, (d) as set forth on Schedule 3.1(g), and
(e) securities issued or issuable to the Purchasers and their assigns pursuant
to this Agreement or the Notes, including without limitation, Section 4.17
herein or upon conversion of any such securities.
 
 
2

 
 
“Fan Pass, Inc.” shall mean the Subsidiary of the Company incorporated in the
State of Nevada on June 28, 2017.
 
“Fan Pass Intellectual Property Software” shall have the meaning ascribed to
such term in Section 2.6(b)(ix).
 
“Fan Pass Securities” shall mean the shares of common stock of Fan Pass, Inc.
 
“Fan Pass Security Agreement” shall mean the Security Agreement executed by Fan
Pass, Inc., a form of which is annexed hereto as Exhibit I.
 
“Fan Pass Transaction” shall have the meaning, terms and conditions described on
Exhibit H annexed hereto.
 
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
“FDA” shall have the meaning ascribed to such term in Section 3.1(nn).
 
“Form 8-K” shall have the meaning ascribed to such term in Section 4.6.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“G&M” shall mean Grushko & Mittman, P.C., with offices located at 515 Rockaway
Avenue, Valley Stream, New York 11581, Fax: 212-697-3575.
 
“Going Public Event” shall have the meaning ascribed to such term in Section
2.6(b)(x).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).
 
“Initial Closing” shall have the meaning ascribed to such term in Section 2.1.
 
“Initial Closing Date” shall mean the date upon which the Initial Closing
occurs.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Investor Questionnaire” means the form of Accredited Investor Questionnaire
annexed hereto as Exhibit E.
 
“Issuer Covered Person” shall have the meaning ascribed to such term in Section
3.1(oo).
 
“Legal Opinion” shall have the meaning ascribed to such term in Section
2.2(a)(ii).
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
 
3

 
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Listing Default” shall have the meaning ascribed to such term in Section
4.11(c).
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(gg).
 
“Notes” means the convertible notes issuable pursuant to this Agreement, in the
form of Exhibit A hereto.
 
“OFAC” shall have the meaning ascribed to such term in Section 3.1(ii).
 
“Participation Maximum” shall have the meaning ascribed to such term in Section
4.17(a).
 
“Permitted Indebtedness” means (a) any liabilities for borrowed money or amounts
owed not in excess of $50,000 in the aggregate (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto) not affecting more than
$50,000 in the aggregate, except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (c) the present value of any lease payments not in
excess of $50,000 due under leases required to be capitalized in accordance with
GAAP.
 
“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Liens, and (c) Liens
in connection with Permitted Indebtedness under clauses (a), and (b) thereunder,
and Liens incurred in connection with Permitted Indebtedness under clause (c)
thereunder, provided that such Liens are not secured by assets of the Company or
its Subsidiaries other than the assets so acquired or leased.
 
 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
 
4

 
 
“Pre-Notice” shall have the meaning ascribed to such term in Section 4.17(b).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Pro-Rata Portion” shall have the meaning ascribed to such term in Section
4.17(c).
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.
 
“Registration Expenses” shall have the meaning ascribed to such term in Section
4.30.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
conversion in full of all Notes, ignoring any conversion or exercise limits set
forth therein.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 506 Bad Actor Questionnaire” means the form annexed hereto as Exhibit F.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Notes and the Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Selling Expenses” shall have the meaning ascribed to such term in Section 4.30.
 
“Short Sales” means “short sales” as defined in Rule 200 of Regulation SHO under
the Exchange Act and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, swaps and similar arrangements (including
on a total return basis) whether such transactions are made through U.S. or
non-U.S. broker dealers or foreign regulated brokers. 
 
“Stock Option Plans” means the Company’s 2011 Stock Option Plan and the
Company’s 2014 Equity Incentive Plan, copies of which are included in the SEC
Reports. 
 
“Stock Pledge Agreement” means the Stock Pledge Agreement to be employed in
connection with the Company’s pledging of Fan Pass Securities, a copy of which
is annexed hereto as Exhibit D.
 
 
5

 
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Notes purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.
 
“Subsequent Closing” shall have the meaning ascribed to such term in Section
2.4.
 
“Subsequent Closing Date” shall have the meaning ascribed to such term in
Section 2.4.
 
“Subsequent Closing Escrow Agreement” shall have the meaning ascribed to such
term in Section 2.4.
 
“Subsequent Closing Subscription Amount” shall have the meaning ascribed to such
term in Section 2.4.
 
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.17(a).
 
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.17(b).
 
 “Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.
 
“Termination Date” shall have the meaning ascribed to such term in Section 2.1.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB,
the OTCQX or the OTC Pink Marketplace (or any successors to any of the
foregoing).
 
“Transaction Documents” means this Agreement, the Notes, the Stock Pledge
Agreement, Fan Pass Security Agreement, the Escrow Agreement, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Nevada Agency and Transfer, 50 West Liberty Street, Suite
880, Reno, NV 89501, and any successor transfer agent of the Company.
 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Notes and issued and issuable in lieu of the cash payment of
interest on the Notes in accordance with the terms of the Notes and any other
shares of Common Stock issued or issuable to Purchaser in connection with or
pursuant to the Securities or Transaction Documents.
 
 
6

 
 
“Unlegended Shares” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Variable Priced Equity Linked Instruments” shall have the meaning ascribed to
such term in Section 4.13.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the Common Stock is not then listed or quoted for trading on a
Trading Market but is then reported on the OTC Pink Marketplace maintained by
the OTC Markets Group, Inc. (or a similar organization or agency succeeding to
its functions of reporting prices), the volume weighted average price of the
Common Stock on the first such facility (or a similar organization or agency
succeeding to its functions of reporting prices), or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by a Majority in Interest and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Initial Closing.
 
(a) On the Initial Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchaser, agrees to purchase, a Note in the principal amount of $300,000 (plus
a portion of the placement agent fee payable in the form of a Note) as
determined pursuant to Section 2.2(a) (such purchase and sale being the “Initial
Closing”. Following the Company’s delivery of all Deliveries as described in
Section 2.2(a), Purchaser shall then deliver to the Company such Purchaser’s
Subscription Amount, and the Company and each Purchaser shall deliver the other
items set forth in Section 2.2 deliverable at the Closing. Upon satisfaction of
the covenants and conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at the offices of G&M or such other location as the parties shall
mutually agree. Notwithstanding anything herein to the contrary, the Initial
Closing Date shall occur on or before August 4, 2017 (the “Termination Date”).
If the Closing is not held on or before the Termination Date, the Company shall
cause all subscription documents and funds to be returned, without interest or
deduction to each prospective Purchaser.
 
NO MINIMUM NUMBER OF NOTES MUST BE SOLD IN ORDER FOR THE COMPANY TO ACCEPT ANY
SUBSCRIPTIONS, AND ALL NET PROCEEDS OF THE OFFERING WILL BE IMMEDIATELY
AVAILABLE FOR COMPANY PURPOSES.
 
(b) On the Initial Closing Date the Purchaser shall also surrender and exchange
each such Purchaser’s Exchanged Securities (in type and amounts described on
Schedule 2.1) for equity in Fan Pass, Inc. in the amounts set forth on Schedule
2.1.
 
 
7

 
 
2.2 Deliveries.
 
(a) On or prior to the Initial Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) a legal opinion of Company Counsel, substantially in the form of Exhibit C
attached hereto;
 
(iii) a Note with a principal amount equal to such Purchaser’s Subscription
Amount registered in the name of such Purchaser;
 
(iv) the Stock Pledge Agreement duly executed by the Company;
 
(v) the Fan Pass Security Agreement duly executed by Fan Pass, Inc.;
 
(vi) the Escrow Agreement duly executed by the Company and Escrow Agent;
 
(vii) stock certificates representing Purchaser’s equity interest in Fan Pass,
Inc. which certificate the Company must deliver to Purchaser no later than five
(5) Business Days following the Initial Closing Date;
 
(viii) a certificate of the Principal Executive Officer and Chief Executive
Officer (each as defined in the Exchange Act) of each of the Company and Fan
Pass, Inc., dated as of each Closing Date, in which such officers shall certify
that the conditions set forth in Section 2.3(b) have been fulfilled, and in
connection with subsequent Closing following the initial Closing, ratifying the
terms of this Agreement as an additional Closing under this Agreement and under
the Transaction Documents; and
 
(ix) Secretary’s certificate containing (i) copies of the text of the
resolutions by which the corporate action on the part of each of the Company and
Fan Pass, Inc. necessary to approve this Agreement and the other Transaction
Documents and the transactions and actions contemplated hereby and thereby,
which shall be accompanied by a certificate of the corporate secretary or
assistant corporate secretary of each of the Company and Fan Pass, Inc. dated as
of the Closing Date certifying to the Purchaser that such resolutions were duly
adopted and have not been amended or rescinded, (ii) an incumbency certificate
dated as of the Closing Date executed on behalf of each of the Company and Fan
Pass, Inc. by its corporate secretary or one of its assistant corporate
secretaries certifying the office of each officer of each of the Company and Fan
Pass, Inc. executing this Agreement, or any other agreement, certificate or
other instrument executed pursuant hereto, and (iii) copies of (A) each of the
Company’s and Fan Pass, Inc.’s Certificate of Incorporation and bylaws in effect
on the Closing Date, and (B) the certificate evidencing the good standing of
each of the Company and Fan Pass, Inc. as of a day within five (5) Business Days
prior to the Closing Date.
 
(b) Following the delivery by the Company of all items described in Section
2.2(a) above, on or prior to the Initial Closing Date, each Purchaser shall
deliver or cause to be delivered to the Company the following:
 
(i) this Agreement and the Escrow Agreement each duly executed by such
Purchaser;
 
(ii) such Purchaser’s Subscription Amount by wire transfer or as otherwise
permitted under the Escrow Agreement, to the Escrow Agent;
 
 
8

 
 
(iii) Accredited Investor Questionnaire duly executed by Purchaser;
 
(iv) the Stock Pledge Agreement duly executed by Purchaser and the Collateral
Agent;
 
(v) the Fan Pass Security Agreement duly executed by Purchaser and the
Collateral Agent;
 
(vi) as applicable, such Purchaser’s Exchanged Securities to be exchanged for
Purchaser’s equity interest of Fan Pass, Inc. in the amounts described on
Schedule 2.1.
 
(c)           Anything to the contrary herein notwithstanding, Purchaser may
elect to bypass the escrow arrangement described herein and arrange for its
Closing directly with the Company without employing the Escrow Agent as an
intermediary.
 
2.3 Closing Conditions.
 
(a) The obligations of the Company hereunder to effect the Initial Closing are
subject to the following conditions being met:
 
(i) the accuracy in all material respects on the Initial Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);
 
(ii) all obligations, covenants and agreements of Purchaser required to be
performed at or prior to the Initial Closing Date shall have been performed; and
 
(iii) the delivery by Purchaser of the items set forth in Section 2.2(b) of this
Agreement.
 
(b) The respective obligations of Purchaser hereunder to effect the Initial
Closing, unless waived by Purchaser, are subject to the following conditions
being met:
 
(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Initial Closing Date of the representations and warranties of the Company
contained herein (unless as of a specific date therein in which case they shall
be accurate as of such date);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Initial Closing Date shall have been performed;
including but not limited to having obtained the Required Approvals.
 
(iii) the Company shall have received executed signature pages to this Agreement
together with the Subscription Amount of $300,000 prior to the Closing;
 
(iv) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(v) there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and
 
 
9

 
 
(vi) from the date hereof to the Initial Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Initial Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.
 
2.4           Subsequent Closing. A Closing for an additional $200,000 of
Subscription Amount will be held on the same terms and conditions as the Initial
Closing (“Subsequent Closing”). The Subsequent Closing Subscription Amount shall
be equal to $200,000 unless otherwise agreed to in writing by the Purchaser.
 
2.5           Subsequent Closing Deliveries.
 
(a)           On or prior to the Subsequent Closing, the Company shall deliver
or cause to be delivered to the Escrow Agent the following:
 
(i)    current updated Schedules;
 
(ii)    a legal opinion of Company counsel, substantially in the form of Exhibit
C attached hereto;
 
(iii)   a Note in the principal amount equal to Purchaser’s Subsequent Closing
Subscription Amount registered in the name of Purchaser. The maturity date on
the Note issued on any Subsequent Closing will be twelve (12) months from the
date of the Note issued on the Initial Closing Date;
 
(iv)   a Stock Pledge Agreement duly re-executed by the Company and Collateral
Agent together with updated schedules which may not be materially adversely
different than the schedules delivered on the Initial Closing Date;
 
(v)    a Fan Pass Security Agreement duly re-executed by Fan Pass, Inc. and
Collateral Agent together with updated schedules which may not be materially
adversely different than the schedules delivered on the Initial Closing Date;
and
 
(vi)    an Escrow Agreement similar to the Escrow Agreement employed in
connection with the Initial Closing duly executed by the Company and Escrow
Agent (“Subsequent Closing Escrow Agreement”).
 
(b)         Following delivery by the Company to Purchaser of the items
described in Section 2.5(a) above, on or prior to the Subsequent Closing Date,
Purchaser shall deliver or cause to be delivered to the Escrow Agent, the
following:
 
(i)     the Subsequent Closing Escrow Agreement, Stock Pledge Agreement and Fan
Pass Security Agreement duly executed by Purchaser; and
 
(ii)    to Escrow Agent, Purchaser’s Subscription Amount by wire transfer to the
account specified in the Subsequent Closing Escrow Agreement.
 
2.6        Subsequent Closing Conditions.
 
(a)         The obligations of the Company hereunder in connection with the
Subsequent Closing are subject to the following conditions being met:
 
 
10

 
 
(i)      the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Subsequent Closing Date of the representations and warranties of the Purchaser
contained herein (unless as of a specific date therein in which case they shall
be accurate as of such date);
 
(ii)      all obligations, covenants and agreements of Purchaser to be performed
at or prior to the Subsequent Closing Date shall have been performed;
 
(iii)     the delivery by Purchaser to the Escrow Agent of the items set forth
in Section 2.5(b) of this Agreement;
 
(iv)     following the delivery by the Company to Purchaser all items described
in Section 2.5(a) above, the Escrow Agent shall have received $200,000
Subsequent Closing Subscription Amount from Purchaser in good funds in the
amount designated on such Purchaser’s signed signature page to this Agreement.
 
(b)           The respective obligations of the Purchaser hereunder in
connection with the Subsequent Closing are subject to the following conditions
being met:
 
(i)    the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Subsequent Closing Date of the representations and warranties of the Company
contained herein (unless as of a specific date therein in which case they shall
be accurate as of such date);
 
(ii)     all obligations, covenants and agreements of the Company under this
Agreement required to be performed at or prior to the Subsequent Closing Date
shall have been performed;
 
(iii)     the delivery by the Company to the Escrow Agent of the items set forth
in Section 2.5(a) of this Agreement;
 
(iv)      there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
 
(v)      the Escrow Agent shall have received the Subsequent Closing
Subscription Amount from Purchaser in good funds in the amount designated on
such Purchaser’s signed signature page to this Agreement;
 
(vii) from the date hereof to the Subsequent Closing Date, trading in securities
in the United States generally as reported by Bloomberg L.P. shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of such Purchaser, makes it impracticable or inadvisable to purchase
the Securities at the Subsequent Closing;
 
(viii) there has not occurred an Event of Default nor an event which with the
giving of notice or the passage of time could be or become an Event of Default;
 
(ix) the full unqualified completion of the Fan Pass Intellectual Property
Software and technology as described on Schedule 2.6(b)(ix); and
 
 11
11

 
 
(x) not later than nine (9) months after the Initial Closing Date, the Company
will have filed a registration statement on Form S-1, Form 10 or such other form
acceptable to Purchasers in order to register the shares of Common Stock of Fan
Pass, Inc. pursuant to the terms and time frames described on Exhibit H pursuant
to Section 12(g) of the Exchange Act.
 
2.7           Purchaser’s Right To Terminate. Anything in any of the Transaction
Documents to the contrary notwithstanding, Purchaser has the right to demand and
receive from the Escrow Agent such Purchaser’s Subscription Amount at any time
until a Closing takes place in connection with such Subscription Amount. The
Company and Purchaser acknowledges that the Escrow Agent is acting as agent and
representative for the Purchaser with respect to the Purchaser’s Subscription
Amount and at no time is or will be holding any funds on behalf of Palladium
Capital Advisors LLC nor on behalf of the Company until a Closing. UNDER NO
CIRCUMSTANCES WILL THE PURCHASER’S SUBSCRIPTION AMOUNT BE DELIVERED TO OR UNDER
THE CONTROL OR AUTHORITY OF ANY PLACEMENT AGENT OR BROKER INCLUDING BUT NOT
LIMITED TO PALLADIUM CAPITAL ADVISORS LLC.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports or the Disclosure Schedules, which Disclosure Schedules shall be
deemed a part hereof and shall qualify any representation made herein only to
the extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser where the context allows all representations made
in this Section 3.1 by, on behalf or with regard to the Company are also made
with respect to each Subsidiary, mutatis mutandis:
 
(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company and
the Company’s ownership interests therein are set forth on Schedule 3.1(a). The
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary including but not limited to Fan Pass, Inc., free
and clear of any Liens, and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities. Entities in existence as of the Closing Date which would otherwise
be deemed Subsidiaries as of the Closing Date but which are identified on
Schedule 3.1(a) as inactive and which have nominal assets and liabilities will
not be deemed Subsidiaries until such entities have or acquire material assets
or liabilities.
 
(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business, or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and, no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
 
12

 
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.6 of this Agreement, (ii)
the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Notes and the listing of the Underlying Shares for
trading thereon in the time and manner required thereby, (iii) the filing of
Form D with the Commission and such filings as are required to be made under
applicable state securities laws, and (iv) all filings required to be made in
connection with Fan Pass, Inc., and the Fan Pass Transaction (collectively, the
“Required Approvals”).
 
(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Underlying Shares at least equal to the Required Minimum on the date hereof.
 
 13
13

 
 
(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g) included in the SEC Reports. The Company has not issued any
capital stock since its most recently filed periodic report. Except as set forth
on Schedule 3.1(g), no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as disclosed in the SEC
Reports or on Schedule 3.1(g), there are no outstanding options, employee or
incentive stock option plans, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. Except as set forth on Schedule 3.1(g), the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in material compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. Except as contemplated
by Section 3.1(e), no further approval or authorization of any stockholder, the
Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders. The Company is not a party to any Variable Rate
Transaction and as of Closing, there will not be outstanding any Equity Line of
Credit nor Variable Priced Equity Linked Instruments.
 
(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Sections 12(b), 12(g), 13(a) or 15(d) thereof, for the two years preceding the
date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein filed not later
than ten (10) days prior to the date hereof, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements included in the SEC Reports may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be in compliance
with all its reporting requirements under the Securities Act and Exchange Act.
 
 
14

 
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report or on Schedule
3.1(i): (i) there has been no event, occurrence or development that has had or
that would reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any material liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate except pursuant to the Stock Option Plans as
set forth on Schedule 3.1(i). The Company does not have pending before the
Commission any request for confidential treatment of information. Except for the
issuance of the Securities contemplated by this Agreement, or as set forth on
Schedule 3.1(i), no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least two Trading Days prior to the date that this representation is made.
 
(j) Litigation. Except as set forth in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Except as set forth in the SEC Reports, neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. Except as set
forth in the SEC Reports, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 
(k) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
 
15

 
 
(l)     Compliance. Neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property (if any) owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.
 
(o) Intellectual Property. All of the Company’s and Subsidiary’s Intellectual
Property Rights, if any, are described in the SEC Reports and on Schedule
3.1(o).
 
(i) The term “Intellectual Property Rights” includes:
 
1. the name of the Company and each Subsidiary, all fictional business names,
trading names, registered and unregistered trademarks, service marks, and
applications of the Company and each Subsidiary (collectively, “Marks'');
 
2. all patents and patent applications of the Company and each Subsidiary
(collectively, “Patents'');
 
3. all copyrights in both published works and unpublished works of the Company
and each Subsidiary (collectively, “Copyrights”);
 
4. all rights in mask works of the Company and each Subsidiary (collectively,
“Rights in Mask Works''); and
 
5. all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets''); owned, used, or licensed by the
Company and each Subsidiary as licensee or licensor.
 
 
16

 
 
(ii) Agreements. Except as set forth in the SEC Reports, there are no
outstanding and, to Company’s knowledge, no threatened disputes or disagreements
with respect to any agreements relating to any Intellectual Property Rights to
which the Company is a party or by which the Company is bound.
 
(iii) Know-How Necessary for the Business. Except as set forth in the SEC
Reports, the Intellectual Property Rights are all those necessary for the
operation of the Company’s and Subsidiaries’ businesses as currently conducted
or as represented to the Purchaser to be conducted. Each of the Company and each
Subsidiary is the owner of all right, title, and interest in and to each of
their respective Intellectual Property Rights, free and clear of all Liens, and
adverse claims, and has the right to use all of the Intellectual Property
Rights. To the Company’s knowledge, no employee of the Company or any Subsidiary
has entered into any contract that restricts or limits in any way the scope or
type of work in which the employee may be engaged or requires the employee to
transfer, assign, or disclose information concerning his work to anyone other
than the Company or a Subsidiary.
 
(iv) Patents. Except as set forth in the SEC Reports, the Company and each
Subsidiary is the owner of all right, title and interest in and to each of the
Patents, free and clear of all Liens and adverse claims. All of the issued
Patents are currently in compliance with formal legal requirements (including
payment of filing, examination, and maintenance fees and proofs of working or
use), are valid and enforceable, and are not subject to any maintenance fees or
taxes or actions falling due within ninety days after the Closing Date. No
Patent has been or is now involved in any interference, reissue, reexamination,
or opposition proceeding. Except as set forth in the SEC Reports, to the
Company’s knowledge: (1) there is no potentially interfering patent or patent
application of any third party, and (2) no Patent is infringed or has been
challenged or threatened in any way. To the Company’s knowledge, none of the
products manufactured and sold, nor any process or know-how used, by the Company
or any Subsidiary infringes or is alleged to infringe any patent or other
proprietary right of any other Person.
 
(v) Trademarks. The Company and each Subsidiary is the owner of all right,
title, and interest in and to each of the Marks, free and clear of all Liens and
adverse claims. All Marks that have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Closing Date. No Mark has been or is now involved in any
opposition, invalidation, or cancellation and, to the Company’s knowledge, no
such action is threatened with respect to any of the Marks. To the Company’s
knowledge: (1) there is no potentially interfering trademark or trademark
application of any third party, and (2) no Mark is infringed or has been
challenged or threatened in any way. To the Company’s knowledge, none of the
Marks used by the Company and each Subsidiary infringes or is alleged to
infringe any trade name, trademark, or service mark of any third party.
 
(vi) Copyrights. The Company and each Subsidiary is the owner of all right,
title, and interest in and to each of the Copyrights, free and clear of all
Liens and adverse claims. All the Copyrights have been registered and are
currently in compliance with formal requirements, are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Closing Date. To the Company’s knowledge, no Copyright is
infringed or has been challenged or threatened in any way. To the Company’s
knowledge, none of the subject matter of any of the Copyrights infringes or is
alleged to infringe any copyright of any third party or is a derivative work
based on the work of a third party. All works encompassed by the Copyrights have
been marked with the proper copyright notice.
 
 17
17

 
 
(vii) Trade Secrets. With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual. The Company has taken all
reasonable precautions to protect the secrecy, confidentiality, and value of its
Trade Secrets. The Company and each Subsidiary has good title and an absolute
(but not necessarily exclusive) right to use the Trade Secrets. The Trade
Secrets are not part of the public knowledge or literature, and, to the
Company’s knowledge, have not been used, divulged, or appropriated either for
the benefit of any Person (other the Company and each Subsidiary) or to the
detriment of the Company and each Subsidiary. No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.
 
(p) Insurance. The Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
each Subsidiary are engaged, including, but not limited to, directors and
officers insurance coverage. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $50,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company or any Subsidiary, and (iii) other employee benefits, including stock
option agreements under the Stock Option Plans or any other plan of the Company
except as disclosed on Schedule 3.1(g).
 
(r) Sarbanes-Oxley; Internal Accounting Controls. The Company and each
Subsidiary are in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing Date.
The Company and each Subsidiary maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and each Subsidiary have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and each Subsidiary and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and each Subsidiary as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.
 
 
18

 
 
(s) Certain Fees. Except as set forth on Schedule 3.1(s), no brokerage, finder’s
fees, commissions or due diligence fees are or will be payable by the Company or
any Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchasers shall have no
obligation with respect to any such fees or with respect to any claims made by
or on behalf of other Persons for fees of a type contemplated in this Section
3.1(s) that may be due in connection with the transactions contemplated by the
Transaction Documents.
 
(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(u) Registration Rights. Except as set forth and described on Schedule 3.1(u),
no Person has any right to cause the Company or any Subsidiary to effect the
registration under the Securities Act of any securities of the Company or any
Subsidiary, except for the Purchasers.
 
(v) Reporting Company/Shell Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Sections 12(g), 13 and 15(d) of the
Exchange Act. Pursuant to the provisions of the Exchange Act, the Company has
timely filed all reports and other materials required to be filed by the Company
thereunder with the SEC during the twelve months preceding the date of this
Agreement. The Company has no reason to believe that it will not in the year
following the Closing continue to be in compliance with all listing and
reporting requirements applicable to the Company as of each of the Closing Dates
and thereafter. As of the date of this Agreement and the Closing Date, the
Company is not a “shell company” nor a former “shell company” (as defined in
Rule 405 of the Securities Act).
 
(w) Application of Takeover Protections. The Company and the Board of Directors
will have taken as of the Closing Date all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
(x) Disclosure. Except with respect to the material terms and conditions of the
Offering as set forth in the Transaction Documents together with the exhibits
and schedules thereto, the Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Purchasers or their agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information. The Company understands and confirms that the
Purchasers will rely on the foregoing representation in effecting transactions
in securities of the Company. All of the disclosure furnished by or on behalf of
the Company to the Purchasers regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, when taken together as a whole, is true
and correct and does not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.
The Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.
 
 
19

 
 
(y) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
Offering of the Securities to be integrated with prior offerings by the Company
for purposes of: (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(z) Solvency. Based on the consolidated financial condition of the Company and
Subsidiaries as of each Closing Date, and the Company’s good faith estimate of
the fair market value of its assets, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
The SEC Reports discloses, as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 in the aggregate (other than trade accounts payable incurred
in the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.
Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.
 
(aa) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.
 
 
20

 
 
(bb) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.
 
(cc) Accountants. The Company’s accounting firm is set forth on Schedule 3.1(cc)
of the Disclosure Schedules. To the knowledge and belief of the Company, such
accounting firm: (i) is a registered public accounting firm as required by the
Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company’s Annual Report for the fiscal year
ending December 31, 2016. There are no disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise, between the Company
and such accountants.
 
(dd) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(ee) Acknowledgment Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 4.16 hereof), it is understood and acknowledged by the Company that: (i)
none of the Purchasers has been asked by the Company to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term, (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction. The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders'
equity interests in the Company at and after the time that the hedging
activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents. The Company acknowledges that anything to the contrary in
the Transaction Documents notwithstanding, Purchaser may sell long any
Underlying Shares it anticipates receiving after conversion of any part of a
Note.
 
 
21

 
 
(ff) Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
 
(gg) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.
 
(hh) Stock Option Plans. Each stock option and similar security granted by the
Company was granted (i) in accordance with the terms of such any applicable
stock option plans and (ii) with an exercise price at least equal to the fair
market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
any stock option plan has been backdated. The Company has not knowingly granted,
and there is no and has been no Company policy or practice to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.
 
(ii) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”).
 
(jj) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
 
(kk) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other Accredited
Investors.
 
(ll) Indebtedness and Seniority. As of the date hereof, all Indebtedness and
Liens of the Company and the principal terms thereof are set forth in the SEC
Reports. Except as set forth on Schedule 3.1(ll), as of the Closing Date, no
Indebtedness or other equity of the Company is or will be pari passu or senior
to the Notes in right of payment, whether with respect to interest or upon
liquidation or dissolution, or otherwise, other than indebtedness secured by
purchase money security interests (which is senior only as to underlying assets
covered thereby) and capital lease obligations (which is senior only as to the
property covered thereby).
 
 
22

 
 
(mm) Listing and Maintenance Requirements.  The Common Stock is listed on the
OTC Pink Marketplace maintained by the OTC Markets Group, Inc. under the symbol
FDBL. Except as disclosed in the Reports, the Company has not, in the
twenty-four (24) months preceding the date hereof, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.
 
(nn) FDA.  The Company has no applications pending before the jurisdiction of
the U.S. Food and Drug Administration (“FDA”).
 
(oo) No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.
 
(pp) Other Covered Persons. Except as set forth on Schedule 3.1(s) or to
attorneys for legal services, the Company is not aware of any person that has
been or will be paid (directly or indirectly) remuneration in connection with
the sale of any Regulation D Securities pursuant to this Agreement.
 
(qq) Securities may be purchased by Affiliates of the Company or other parties
with a financial interest in the Offering. Purchaser acknowledges that
Securities may be purchased by Affiliates of the Company or by other persons who
will receive fees or other compensation or gain which is dependent upon the
success of the Offering. Such purchases may be made at any time, and will be
counted in determining whether the level of purchases has been met for a Closing
of the Offering. Purchasers acknowledges that the sale of Securities to any
Person does not indicate that such sales have been made to Purchasers who have
no financial or other interest in the Offering, or who otherwise are exercising
independent investment discretion.
 
(rr) Survival. The foregoing representations and warranties shall survive the
Closing.
 
3.2 Representations and Warranties of the Purchaser. Purchaser hereby represents
and warrants as of the date hereof and as of the Closing Date to the Company
with respect to itself, the Securities, the Fan Pass Securities, as follows
(unless as of a specific date therein):
 
(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of Purchaser. Each
Transaction Document to which it is a party has been duly executed by Purchaser,
and when delivered by Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Purchaser, enforceable
against it in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
23

 
 
(b) Understandings or Arrangements. Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting such Purchaser’s right to
sell the Securities pursuant to a registration statement or otherwise in
compliance with applicable federal and state securities laws). Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.
 
(c) Purchaser Status. At the time Purchaser was offered the Securities, it was,
and as of the date hereof it is, and on each date on which it converts any Notes
it will be either: (i) an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act. Purchaser has the authority and is duly and legally
qualified to purchase and own the Securities. Purchaser is able to bear the risk
of such investment for an indefinite period and to afford a complete loss
thereof. Purchaser has provided the information in the Accredited Investor
Questionnaire attached hereto as Exhibit E (the “Investor Questionnaire”). The
information set forth on the signature pages hereto and the Investor
Questionnaire regarding Purchaser is true and complete in all respects. Except
as disclosed in the Investor Questionnaire, Purchaser has had no position,
office or other material relationship within the past three years with the
Company or Persons (as defined below) known to Purchaser to be affiliates of the
Company, and is not a member of the Financial Industry Regulatory Authority or
an “associated person” (as such term is defined under the FINRA Membership and
Registration Rules Section 1011).
 
(d) Experience of Such Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
(e) Information on Company. Purchaser has been furnished with or has had access
to the SEC Reports. Purchaser is not deemed to have any knowledge of any
information not included in the SEC Reports unless such information is delivered
in the manner described in the next sentence.  In addition, Purchaser may have
received in writing from the Company such other information concerning its
operations, financial condition and other matters as Purchaser has requested,
identified thereon as OTHER WRITTEN INFORMATION (such other information is
collectively, the “Other Written Information”), and considered all factors
Purchaser deems material in deciding on the advisability of investing in the
Securities.   Purchaser was afforded (i) the opportunity to ask such questions
as Purchaser deemed necessary of, and to receive answers from, representatives
of the Company concerning the merits and risks of acquiring the Securities; (ii)
the right of access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable Purchaser to evaluate the Securities; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to acquiring the Securities.
 
 
24

 
 
(f) Compliance with Securities Act; Reliance on Exemptions. Purchaser
understands and agrees that the Securities have not been registered under the
1933 Act or any applicable state securities laws, by reason of their issuance in
a transaction that does not require registration under the 1933 Act, and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Purchaser understands and agrees that the
Securities are being offered and sold to Purchaser in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and regulations and that the Company is relying in part upon the
truth and accuracy of, and Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Securities.
 
(g) Communication of Offer. Purchaser is not purchasing the Securities as a
result of any “general solicitation” or “general advertising,” as such terms are
defined in Regulation D, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.
 
(h) No Governmental Review. Purchaser understands that no United States federal
or state agency or any other governmental or state agency has passed on or made
recommendations or endorsement of the Securities or the suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the Offering.
 
(i) No Conflicts. The execution, delivery and performance of this Agreement and
performance under the other Transaction Documents and the consummation by
Purchaser of the transactions contemplated hereby and thereby or relating hereto
or thereto do not and will not (i) result in a violation of Purchaser’s charter
documents, bylaws or other organizational documents, if applicable, (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which Purchaser
is a party, nor (iii) result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
Purchaser or its properties (except for such conflicts, defaults and violations
as would not, individually or in the aggregate, have a material adverse effect
on Purchaser). Purchaser is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement or perform under the other Transaction Documents nor to
purchase the Securities in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, Purchaser is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.
 
(j)    Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, Purchaser has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
Purchaser, executed any purchases or sales, including Short Sales, of the
securities of the Company during the period commencing as of the time that
Purchaser first received a written term sheet from the Company or any other
Person representing the Company setting forth the material terms of the
transactions contemplated hereby and ending immediately prior to the execution
hereof.
 
(k)   The sale of Securities does not indicate Purchaser’s investment decision
is shared by other unaffiliated Purchaser. Because there may be substantial
purchases by Affiliates of the Company, or other Persons who will receive fees
or other compensation or gain dependent upon the success of the Offering,
Purchaser acknowledges that Purchaser is not placing any reliance on such sales
as an indication of the merits of the Offering.
 
 
25

 
 
(l)   Survival. The foregoing representations and warranties shall survive the
Closing.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Securities other
than: (i) pursuant to an effective registration statement, (ii) pursuant to Rule
144, (iii) a transfer to the Company, (iv) a transfer to an Affiliate of a
Purchaser, or (v) in connection with a pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company, at the
Company’s expense, an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and the Registration Rights
Agreement and shall have the rights and obligations of a Purchaser under this
Agreement and the other Transaction Documents.
 
(b)           The Purchaser agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:
 
 [NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 26
26

 
 
(c)           Pledge. The Company acknowledges and agrees that a Purchaser may
from time to time pledge pursuant to a bona fide margin agreement with a
registered broker-dealer or grant a security interest in some or all of the
Securities to a financial institution that is an Accredited Investor and who
agrees to be bound by the provisions of this Agreement and, if required under
the terms of such arrangement, such Purchaser may transfer pledge or secure
Securities to the pledgees or secured parties. Such a pledge or transfer would
not be subject to approval of the Company and no legal opinion of legal counsel
of the pledgee, secured party or pledgor shall be required in connection
therewith. Further, no notice shall be required of such pledge. At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including, if the Securities are subject to registration pursuant to a
registration rights agreement, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.
 
(d)           Legend Removal. Certificates evidencing the Underlying Shares
shall not contain any legend (“Unlegended Shares”) (including the legend set
forth in Section 4.1(b) hereof): (i) while a registration statement covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Underlying Shares pursuant to Rule 144, (iii) if such
Underlying Shares are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such Underlying Shares and without volume or manner-of-sale
restrictions or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly after the
effective date of a registration statement if required by the Transfer Agent to
effect the removal of the legend hereunder. If all or any Notes are converted at
a time when there is an effective registration statement to cover the resale of
the Underlying Shares, or if such Underlying Shares may be sold under Rule 144
or if such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Underlying Shares shall be issued free of
all legends. The Company agrees that following such time as such legend is no
longer required under this Section 4.1(d), it will, no later than five Trading
Days following the delivery by a Purchaser to the Company or the Transfer Agent
of a certificate representing Underlying Shares, as applicable, issued with a
restrictive legend (such fifth Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends (however, the
Corporation shall use reasonable best efforts to deliver such shares within
three (3) Trading Days). The Company may not make any notation on its records or
give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 4. Certificates for Underlying Shares subject
to legend removal hereunder shall be transmitted by the Transfer Agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company System as directed by Purchaser.
 
(e)           Legend Removal Default. In addition to Purchaser’s other available
remedies, provided the conditions for legend removal set forth in Section 4.1(d)
exist, the Company shall pay to Purchaser, in cash, as partial liquidated
damages and not as a penalty, for each $1,000 of Underlying Shares (based on the
higher of the actual purchase price or VWAP of the Common Stock on the date such
Securities are submitted to the Transfer Agent) delivered for removal of the
restrictive legend and subject to Section 4.1(d), $10 per Trading Day for each
Trading Day after the Legend Removal Date (increasing to $20 per Trading Day
after the fifth Trading Day) until such certificate is delivered without a
legend. Nothing herein shall limit Purchaser’s right to pursue actual damages
for the Company’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and Purchaser shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.
 
 
27

 
 
(f)           DWAC. In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of Purchaser, so long as the certificates
therefor do not bear a legend and the Purchaser is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Purchaser’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.
 
(g)           Injunction. In the event Purchaser shall request delivery of
Unlegended Shares as described in this Section 4.1 and the Company is required
to deliver such Unlegended Shares, the Company may not refuse to deliver
Unlegended Shares based on any claim that such Purchaser or anyone associated or
affiliated with Purchaser has not complied with Purchaser’s obligations under
the Transaction Documents, or for any other reason, unless, an injunction or
temporary restraining order from a court, on notice, restraining and or
enjoining delivery of such Unlegended Shares shall have been sought and obtained
by the Company and the Company has posted a surety bond for the benefit of
Purchaser in the amount of the greater of (i) 120% of the amount of the
aggregate purchase price of the Underlying Shares to be subject to the
injunction or temporary restraining order, or (ii) the VWAP of the Common Stock
on the trading day before the issue date of the injunction multiplied by the
number of Unlegended Shares to be subject to the injunction, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to Purchaser to the extent Purchaser
obtains judgment in Purchaser’s favor.
 
(h)           Buy-In. In addition to any other rights available to Purchaser, if
the Company fails to deliver to a Purchaser Unlegended Shares as required
pursuant to this Agreement and after the Legend Removal Date the Purchaser, or a
broker on the Purchaser’s behalf, purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares of Common Stock which the Purchaser was entitled to
receive in unlegended form from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Purchaser (in addition to any remedies available to
or elected by the Purchaser) the amount, if any, by which (A) the Purchaser’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended Shares
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty). For example, if a Purchaser
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of Underlying Shares
delivered to the Company for reissuance as Unlegended Shares, the Company shall
be required to pay the Purchaser $1,000, plus interest, if any. The Purchaser
shall provide the Company written notice indicating the amounts payable to the
Purchaser in respect of the Buy-In.
 
(i)           Plan of Distribution. Purchaser agrees with the Company that
Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a registration statement, they will be sold in compliance with the
plan of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company’s reliance upon this
understanding.
 
 
28

 
 
4.2           Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Underlying
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against Purchaser and regardless of the dilutive effect that such issuance may
have on the ownership of the other stockholders of the Company.
 
4.3             Furnishing of Information; Public Information.
 
(a) Until no Purchaser owns Securities, the Company covenants to file all
periodic reports with the Commission pursuant to Section 15(d) of the Exchange
Act and maintains the registration of the Common Stock under Section 12(b) or
12(g) of the Exchange Act, after such time as the Company initially becomes
subject to such requirements, and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act and timely file all reports that would be required to be filed by
an issuer subject to Section 12(b) or 12(g) of the Exchange Act even if the
Company is not then subject to the reporting requirements of the Exchange Act.
 
(b) At any time commencing on the Closing Date and ending at such time that all
of the Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to such Purchaser’s other available remedies, the
Company shall pay to Purchaser, in cash, as partial liquidated damages and not
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Securities, an amount in cash equal to two percent (2.0%) of the aggregate
principal amount of Notes and accrued interest held by such Purchaser on the day
of a Public Information Failure and on every thirtieth (30th) day (pro-rated for
periods totaling less than thirty days) thereafter until the earlier of (a) the
date such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Purchasers to transfer the Underlying
Shares pursuant to Rule 144. The payments to which a Purchaser shall be entitled
pursuant to this Section 4.2(b) are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit Purchaser’s right to pursue
actual damages for the Public Information Failure, and Purchaser shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
 
4.4           Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction or to effectuate such other transaction unless
shareholder approval is obtained before the earlier of the closing of such
subsequent transaction or effectuation of such other transaction.
 
 
29

 
 
4.5           Conversion and Exercise Procedures. The form of Notice of
Conversion included in the Notes set forth the totality of the procedures
required of the Purchaser in order to convert the Notes. No additional legal
opinion, other information or instructions shall be required of the Purchaser to
convert their Notes. The Company shall honor conversions of the Notes and shall
deliver Underlying Shares in accordance with the terms, conditions and time
periods set forth in the Transaction Documents.
 
4.6           Securities Laws Disclosure; Publicity. The Company shall, by 9:30
a.m. (New York City time) on the fourth Trading Day following the Closing Date,
file a Current Report on Form 8-K including the Transaction Documents as
exhibits thereto with the Commission within the time required by the Exchange
Act (“Form 8-K”). A form of the Form 8-K is annexed hereto as Exhibit G. Such
Exhibit G will be identical to the Form 8-K which will be filed with the
Commission except for the omission of signatures thereto by the Company and
auditors providing the financial statements. From and after the filing of the
Form 8-K, the Company represents to the Purchaser that it shall have publicly
disclosed all material, non-public information delivered to the Purchaser by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. The Company and Purchaser shall consult with each
other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor Purchaser shall issue any press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of Purchaser, or without the
prior consent of Purchaser, with respect to any press release of the Company,
which consent shall not unreasonably be withheld or delayed, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of Purchaser, or include the name of Purchaser in any filing
with the Commission or any regulatory agency or Trading Market unless the name
of Purchaser is already included in the body of the Transaction Documents,
without the prior written consent of Purchaser, except: (a) as required by
federal securities law in connection with the filing of final Transaction
Documents with the Commission and (b) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Purchaser with prior notice of such disclosure permitted under this clause
(b). The Company may file a Form 10-Q in lieu of the Form 8-K provided such
filing contains the content required to be included in the Form 8-K and the Form
10-Q is filed not later than the Trading Day after the Closing Date.
 
4.7           Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that Purchaser is
an “Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that Purchaser could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Purchaser.
 
4.8           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto Purchaser shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
 
4.9           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Offering hereunder for the purposes set forth on Schedule 4.9 and
the expenses of the Offering and shall not use such proceeds: (a) for the
satisfaction of any portion of the Company’s debt except as disclosed on
Schedule 4.9 (other than payment of trade payables in the ordinary course of the
Company’s business and prior practices), (b) for the redemption of any Common
Stock or Common Stock Equivalents, (c) for the settlement of any outstanding
litigation or (d) in violation of FCPA or OFAC regulations.
 
 
30

 
 
4.10           Indemnification of Purchasers. Subject to the provisions of this
Section 4.10, the Company will indemnify and hold Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of its representations, warranties
or covenants under the Transaction Documents. The indemnification required by
this Section 4.10 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.
 
4.11           Reservation and Listing of Securities.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents, but not less than the Required Minimum.
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall amend the Company’s certificate or
articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 60th day after such date.
 
 
31

 
 
(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market. The Company will then take all action necessary to
continue the listing or quotation and trading of its Common Stock on a Trading
Market until the later of (i) at least six (6) years after the Closing Date, and
(ii) for so long as the Notes are outstanding, and will comply in all respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of the Trading Market. In the event the aforedescribed listing is not
continuously maintained for six (6) years after the Closing Date and for so long
as Notes are outstanding (a “Listing Default”), then in addition to any other
rights the Purchasers may have hereunder or under applicable law, on the first
day of a Listing Default and on each monthly anniversary of each such Listing
Default date (if the applicable Listing Default shall not have been cured by
such date) until the applicable Listing Default is cured, the Company shall pay
to each Purchaser an amount in cash, as partial liquidated damages and not as a
penalty, equal to 2% of the aggregate Subscription Amount of Notes, and
Conversion Price of the Conversion Shares held by such Purchaser on the day of a
Listing Default and on every thirtieth day (pro-rated for periods less than
thirty days) thereafter until the date such Listing Default is cured. If the
Company fails to pay any liquidated damages pursuant to this Section in a timely
manner, the Company will pay interest thereon at a rate of 1.5% per month
(pro-rated for partial months) to the Purchaser.
 
4.12           Form D; Blue Sky Filings. The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of Purchaser. The Company shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Securities for, sale to the
Purchaser at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of Purchaser.
 
4.13           Subsequent Equity Sales. From the date hereof until the Notes are
no longer outstanding, the Company and its Subsidiaries will not, without the
consent of the Purchasers, enter into any Equity Line of Credit or similar
agreement, issue or agree to issue floating or Variable Priced Equity Linked
Instruments nor issue or agree to issue any of the foregoing or equity with
price reset rights (subject to adjustment for stock splits, distributions,
dividends, recapitalizations and the like) (collectively, a “Variable Rate
Transaction”). For purposes hereof, “Equity Line of Credit” shall include any
transaction involving a written agreement between the Company, its Subsidiaries
and an investor or underwriter whereby the Company or its Subsidiaries has the
right to “put” its securities to the investor or underwriter over an agreed
period of time and at an agreed price or price formula, and “Variable Priced
Equity Linked Instruments” shall include: (A) any debt or equity securities
which are convertible into, exercisable or exchangeable for, or carry the right
to receive additional shares of Common Stock or Common Stock Equivalents or any
of the foregoing at a price that can be reduced either (1) at any conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for Common Stock at any time after the
initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s or its
Subsidiaries’ Common Stock since date of initial issuance, or upon the issuance
of any debt, equity or Common Stock Equivalent, and (B) any amortizing
convertible security which amortizes prior to its maturity date, where the
Company or its Subsidiaries is required or has the option to (or any investor in
such transaction has the option to require the Company or its Subsidiaries to
make such amortization payments in shares of Common Stock which are valued at a
price that is based upon and/or varies with the trading prices of or quotations
for Common Stock at any time after the initial issuance of such debt or equity
security (whether or not such payments in stock are subject to certain equity
conditions).  For purposes of determining the total consideration for a
convertible instrument (including a right to purchase equity of the Company or
its Subsidiaries) issued, subject to an original issue or similar discount or
which principal amount is directly or indirectly increased after issuance, the
consideration will be deemed to be the actual net cash amount received by the
Company in consideration of the original issuance of such convertible
instrument. For so long as the Notes are outstanding, the Company or its
Subsidiaries will not, without the consent of the Purchasers issue any Common
Stock or Common Stock Equivalents to officers, directors, and employees of the
Company or its Subsidiaries unless such issuance is an Exempt Issuance or in the
amounts and on the terms set forth on Schedule 4.13. For so long as any Notes
are outstanding, the Company or its Subsidiaries will not amend the terms of any
securities or Common Stock Equivalents or of any agreement outstanding or in
effect as of the date of this Agreement pursuant to which same were or may be
acquired without the consent of the Purchasers, if the result of such amendment
would be at an effective price per share of Common Stock less than the
Conversion Price in effect at the time of such amendment. Except for Exempt
Issuances for so long as the Notes are outstanding, the Company or its
Subsidiaries will not issue any Common Stock or Common Stock Equivalents,
without the consent of the Purchasers. The restrictions and limitations in this
Section 4.13 are in addition to and shall apply whether or not a Purchaser
exercises its rights pursuant to Section 4.17 and Section 4.23.
 
 
32

 
 
4.14           Reserved.
 
4.15           Capital Changes. Until the one year anniversary of the Closing
Date, the Company or its Subsidiaries shall not undertake a reverse or forward
stock split or reclassification of the Common Stock without 10 days prior
written notice to the Purchaser.
 
4.16           Certain Transactions and Confidentiality. Purchaser covenants
that neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to a press
release or Form 8-K as described in Section 4.6.  Purchaser covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to a press release or Form 8-K as described in
Section 4.6, such Purchaser will maintain the confidentiality of the existence
and terms of this transaction and the information included in the Transaction
Documents and the Disclosure Schedules. Notwithstanding the foregoing, and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to a press release or Form 8-K as described in Section 4.6, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to a press release or Form 8-K, and (iii) no
Purchaser shall have any duty of confidentiality to the Company or its
Subsidiaries after the filing of the Form 8-K.  Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the covenant set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
33

 
 
4.17           Participation in Future Financing.
 
(a) Until thirty-six (36) months after the final Closing Date, upon any proposed
issuance by the Company or any of its Subsidiaries of Common Stock, Common Stock
Equivalents, or equity linked debt obligations other than (i) a rights offering
to all holders of Common Stock (which may include extending such rights offering
to holders of Notes) or (ii) an Exempt Issuance, (each a “Subsequent
Financing”), the Purchaser shall have the right to participate in up to an
amount of the Subsequent Financing equal to 100% of the Subsequent Financing
(the “Participation Maximum”) pro rata to each other in proportion to its
Subscription Amounts on the same terms, conditions and price provided for in the
Subsequent Financing, unless the Subsequent Financing is an underwritten public
offering, in which case the Company shall offer Purchaser the right to
participate in such public offering when it is lawful for the Company to do so,
but no Purchaser shall be entitled to purchase any particular amount of such
public offering. For the avoidance of doubt, an Additional Offering is a
Subsequent Financing.
 
(b) At least ten (10) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”). Upon the request of a
Purchaser, and only upon a request by such Purchaser, for a Subsequent Financing
Notice, the Company shall promptly, but no later than one (1) Trading Day after
such request, deliver a Subsequent Financing Notice to such Purchaser. The
requesting Purchaser shall be deemed to have acknowledged that the Subsequent
Financing Notice may contain material non-public information. The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder
and the Person or Persons through or with whom such Subsequent Financing is
proposed to be effected and shall include a term sheet or similar document
relating thereto as an attachment.
 
(c) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the tenth (10th) Trading Day after all of the Purchasers have received
the Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of such Purchaser’s participation, and representing and
warranting that such Purchaser has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice. If the
Company receives no such notice from a Purchaser as of such fifth (5th) Trading
Day, such Purchaser shall be deemed to have notified the Company that it does
not elect to participate.
 
(d) If by 5:30 p.m. (New York City time) on the tenth (10th ) Trading Day after
the Purchaser has received the Pre-Notice, notifications by the Purchaser of its
willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may affect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice and the Purchasers shall simultaneously affect their
portion of such Subsequent Financing as set forth in their notification to the
Company consistent with the terms set forth in the Subsequent Financing Notice.
 
(e) If by 5:30 p.m. (New York City time) on the fifteenth (15th) Trading Day
after the Purchaser has received the Pre-Notice, the Company receives responses
to a Subsequent Financing Notice from Purchasers seeking to purchase more than
the aggregate amount of the Participation Maximum, such Purchaser shall have the
right to purchase its Pro Rata Portion (as defined below) of the Participation
Maximum.  “Pro Rata Portion” means the ratio of (x) the principal amount of
Notes purchased hereunder by Purchaser participating under this Section 4.17 and
(y) the sum of the aggregate principal amounts of Notes purchased hereunder by
Purchaser participating under this Section 4.17.
 
 
34

 
 
(f) The Company must provide the Purchaser with a second Subsequent Financing
Notice, and the Purchaser will again have the right of participation set forth
above in this Section 4.18, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the initial Subsequent Financing Notice.
 
(g) The Company and Purchaser agree that if Purchaser elects to participate in
the Subsequent Financing, the transaction documents related to the Subsequent
Financing shall not include any term or provision whereby Purchaser shall be
required to agree to any restrictions on trading as to any of the Securities
purchased hereunder (for avoidance of doubt, the securities purchased in the
Subsequent Financing shall not be considered securities purchased hereunder) or
be required to consent to any amendment to or termination of, or grant any
waiver, release or the like under or in connection with, this Agreement, without
the prior written consent of Purchaser.
 
(h)    Notwithstanding anything to the contrary in this Section 4.17 and unless
otherwise agreed to by Purchaser, the Company shall either confirm in writing to
such Purchaser that the transaction with respect to the Subsequent Financing has
been abandoned or shall publicly disclose its intention to issue the securities
in the Subsequent Financing, in either case in such a manner such that such
Purchaser will not be in possession of any material, non-public information, by
the tenth (10th) Business Day following delivery of the Subsequent Financing
Notice. If by such tenth (10th) Business Day, no public disclosure regarding a
transaction with respect to the Subsequent Financing has been made, and no
notice regarding the abandonment of such transaction has been received by
Purchaser, such transaction shall be deemed to have been abandoned and Purchaser
shall not be deemed to be in possession of any material, non-public information
with respect to the Company or any of its Subsidiaries.
 
4.18           Purchaser’s Exercise Limitations. Each of the Company and Fan
Pass, Inc. shall not effect exercise of the rights granted in Sections 4.17 and
4.23 of this Agreement, and a Purchaser shall not have the right to exercise any
portion of such rights granted in Sections 4.17 and 4.23 only to the extent that
after giving effect to such exercise, the Purchaser, would beneficially own in
excess of the Beneficial Ownership Limitation (as defined in the Note), applied
in the manner set forth in the Note. In such event the right by Purchaser to
benefit from such rights or receive shares in excess of the Beneficial Ownership
Limitation shall be held in abeyance until such times as such excess shares
shall not exceed the Beneficial Ownership Limitation, provided the Purchaser
complies with the Purchaser’s other obligations in connection with the exercise
by Purchaser of its rights pursuant to Sections 4.17 and 4.23.
 
4.19           Maintenance of Property. The Company and Fan Pass, Inc. shall
keep all of its property, which is necessary or useful to the conduct of its
business, in good working order and condition, ordinary wear and tear excepted.
 
4.20           Preservation of Corporate Existence. The Company and Fan Pass,
Inc. shall each preserve and maintain its corporate existence, rights,
privileges and franchises in the jurisdiction of its incorporation, and qualify
and remain qualified, as a foreign corporation in each jurisdiction in which
such qualification is necessary in view of its business or operations and where
the failure to qualify or remain qualified might reasonably have a Material
Adverse Effect upon the financial condition, business or operations of the
Company taken as a whole.
 
 
35

 
 
4.21            Most Favored National Provision. From the date hereof and for so
long as Purchaser holds any Securities, in the event that the Company or Fan
Pass, Inc. issues or sells any Common Stock or Common Stock Equivalents, if
Purchaser then holding outstanding Securities reasonably believes that any of
the terms and conditions appurtenant to such issuance or sale are more favorable
to such investors than are the terms and conditions granted to the Purchaser
hereunder, upon notice to the Company or Fan Pass, Inc., as applicable, by
Purchaser within five (5) Trading Days after disclosure of such issuance or
sale, the Company or Fan Pass, Inc., as applicable, shall amend the terms of
this transaction as to Purchaser only so as to give Purchaser the benefit of
such more favorable terms or conditions. This Section 4.21 shall not apply with
respect to an Exempt Issuance. The Company or Fan Pass, Inc., as applicable,
shall provide Purchaser with notice of any such issuance or sale not later than
ten (10) Trading Days before such issuance or sale.
 
4.22            DTC Program. At all times that Securities are outstanding, each
of the Company and Fan Pass, Inc. shall use its best efforts to employ as the
transfer agent for the Common Stock a participant in the Depository Trust
Company Automated Securities Transfer Program and cause the Common Stock to be
transferable pursuant to such program.
 
4.23            Consent to Offering, Waiver of Rights and Amendment of
Beneficial Ownership Limitation. Solely in connection with this Offering, Alpha
Capital Anstalt, and Palladium Capital Advisors LLC each consents to this
Offering, Alpha Capital Anstalt and Palladium Capital Advisors LLC waive the
prohibitions against the Company contained in Section 4.13 of the Securities
Purchase Agreement, the rights and protections granted to each of Alpha Capital
Anstalt and Palladium Capital Advisors LLC pursuant to Section 4.21 of the
Securities Purchase Agreement, Section 5(e) of the Notes and Section 3 of the
Warrants, each dated August 5, 2015, March 8, 2016 as amended pursuant to
Allonges 1-8, October 7, 2016 and its subsequent closings dated November 7,
2016, December 16, 2016 and January 20, 2017, and the rights and protections
granted to each of Alpha Capital Anstalt and Palladium Capital Advisors LLC
pursuant to Section 5(e) of the Notes and Section 3 of the Warrants each dated
August 5, 2015, March 8, 2016 as amended pursuant to Allonges 1-8, October 7,
2016 and its subsequent closings dated November 7, 2016, December 16, 2016 and
January 20, 2017 (“Subsequent Closing Note and Warrant”). Furthermore, Purchaser
and the Company agree that the Beneficial Ownership Limitation contained in all
of the prior agreements between the Company and the Purchaser is amended to
4.99%.
 
4.24           Reimbursement. If any Purchaser becomes involved in any capacity
in any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.
 
4.25           Further Registration Statements. From the date hereof until 24
months after the Closing Date, the Company will not, without the consent of the
Purchaser, file with the Commission or with state regulatory authorities any
registration statements, shares reserved for outside securities counsel, or
amend any already filed registration statement to increase the amount of Common
Stock registered therein, or reduce the price of which such company securities
are registered therein, until the expiration of the “Exclusion Period,” which
shall be defined as the sooner of (i) the date all the Underlying Shares have
been registered in an effective registration statement that has been effective
for not less than six months, or (ii) until all the Underlying Shares may be
resold by the Subscribers pursuant to a registration statement or Rule
144b(l)(i), without regard to volume limitations for a period of not less than
six months. The Exclusion Period will be tolled or reinstated, as the case may
be, during the pendency of an Event of Default as defined in the Note.
 
 
36

 
 
4.26          Indebtedness. For so long as a majority in original principal
amount of the Notes is outstanding, the Company nor Fan Pass, Inc. will not
incur any Indebtedness other than Permitted Indebtedness, without the consent of
the Purchaser.
 
4.27           Notice of Disqualification Events. The Company will notify the
Purchaser in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Issuer
Covered Person not otherwise disclosed herein or in the SEC Reports.
 
4.28          Duration of Undertakings. Unless otherwise stated in this Article
IV, all of the Company’s and Fan Pass, Inc.’s undertakings, obligations and
responsibilities set forth in Article IV of this Agreement shall remain in
effect for so long as any Securities remain outstanding.
 
4.29           Non-Dilutability Equity Interest. For a period of one (1) year
commencing from the date that Fan Pass, Inc. has common stock registered
pursuant to Section 12(g) of the Exchange Act, neither the Company nor Fan Pass,
Inc. will issue any equity in Fan Pass Inc. which would cause a dilution of
Purchaser’s equity interest in Fan Pass Inc.
 
4.30           Piggy-Back Registrations. For a period of one hundred and eighty
(180) days following the Closing Date or at a time when Rule 144b(1)(i) is
unavailable for the resale of the Underlying Shares, if the Company determines
to prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, but excluding Forms S-4 or S-8 and similar
forms which do not permit such registration, then the Company shall send to each
holder of any of the issued Securities written notice of such determination and,
if within fifteen calendar days after receipt of such notice, any such holder
shall so request in writing, the Company shall include in such registration
statement all or any part of the Underlying Shares, such holder requests to be
registered and which inclusion of such Underlying Shares will be subject to
customary underwriter cutbacks applicable to all holders of registration rights
and minimum cutbacks in accordance with guidance provided by the Securities and
Exchange Commission (including, but not limited to, Rule 415). The obligations
of the Company under this Section may be waived by any holder of any of the
Securities entitled to registration rights under this Section 4.30. The holders
whose Underlying Shares are included or required to be included in such
registration statement are granted the same rights, benefits, liquidated or
other damages and indemnification granted to other holders of securities
included in such registration statement. In no event shall the liability of any
holder of Securities or permitted successor in connection with any Underlying
Shares included in any such registration statement be greater in amount than the
dollar amount of the net proceeds actually received by Purchaser upon the sale
of the Underlying Shares sold pursuant to such registration or such lesser
amount in proportion to all other holders of Securities included in such
registration statement. All expenses incurred by the Company in complying with
Section 4.30, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the FINRA, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called "Selling Expenses." The Company will pay all
Registration Expenses in connection with the registration statement under
Section 4.30. Selling Expenses in connection with each registration statement
under Section 4.30 shall be borne by the holder and will be apportioned among
such holders in proportion to the number of Shares included therein for a holder
relative to all the securities included therein for all selling holders, or as
all holders may agree. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Underlying Shares of a particular Purchaser that such Purchaser shall
furnish to the Company in writing such information and representation letters,
including a completed form of a securityholder questionnaire, with respect to
itself and the proposed distribution by it as the Company may reasonably request
to assure compliance with federal and applicable state securities laws. The
identical rights as to the foregoing are granted to Purchasers with respect to
Fan Pass, Inc. for a period of one year.
 
 
37

 
 
4.31            Seniority. Except for Permitted Liens and as pursuant to the
terms of this Agreement, until the Notes are fully satisfied or converted, the
Company shall not grant nor allow any security interest to be taken in any
assets of Fan Pass, Inc.; nor issue any debt, equity or other instrument which
would give the holder thereof directly or indirectly, a right in any assets of
Fan Pass, Inc. or any right to payment equity to or superior to any right of the
Purchaser as holder of the Notes in or to such assets or payment, nor issue or
incur any debt.
 
4.32            Fan Pass Transaction. The Company undertakes to consummate the
Fan Pass Transaction, the terms of which, including but not limited to those set
forth on Exhibit H may not be modified or amended without the consent of
Purchaser.
 
4.33            Exchange of Fan Pass Securities. Purchaser has the absolute
right, at Purchaser’s sole option, to exchange any or all of its Fan Pass
Securities for convertible preferred stock of Fan Pass, Inc. convertible into
common stock of Fan Pass on terms acceptable to Purchaser, which preferred stock
will be subject to a beneficial ownership limitation of between 4.99% up to
9.99% at Purchaser’s election.
 
ARTICLE V.
MISCELLANEOUS
 
5.1   Termination.  This Agreement may be terminated by Purchaser, as to
Purchaser’s obligations hereunder by written notice to the Company, if the
Initial Closing has not been consummated on or before August 4, 2017; provided,
however, that such termination will not affect the right of any party to sue for
any breach by any other party (or parties).
 
5.2   Fees and Expenses. At the Closing, the Company has agreed to pay G&M for
the legal fees in connection with G&M’s representation of Alpha Capital Anstalt
in the amount of $140,000 payable as follows: $50,000 on the Initial Closing
Date, $50,000 on the Subsequent Closing Date, and $40,000 within thirty (30)
days that Fan Pass, Inc. has a class of common stock registered pursuant to
Section 12(g) of the Exchange Act. Except as expressly set forth in the
Transaction Documents and on Schedule 3.1(s), each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any conversion or exercise notice delivered by a Purchaser), stamp
taxes and other taxes and duties levied in connection with the delivery of any
Securities to the Purchasers. The Company shall be responsible for all wire fees
incurred by the Escrow Agent for the receipt and disbursement of Subscription
Amounts. Such fees may be disbursed by the Escrow Agent from any funds
deliverable to or for the benefit of the Company. Purchaser acknowledges that it
has been advised to seek the advice of its own attorneys.
 
5.3   Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
 
38

 
 
5.4           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, facsimile, or
electronic mail, addressed as set forth below or to such other address as such
party shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received), or (b) upon receipt, when sent by
electronic mail (provided confirmation of transmission is electronically
generatedand keep on file by the sending party), or (c) on the second business
day following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be: (i) if to
Borrower, to: Friendable, Inc., 125 East Campbell Avenue, 2nd Floor, Campbell CA
95008, Attn: Robert Rositano, CEO, fax: (408) 547-0110, email:
robert@friendable.com, with a copy by fax or email only to: Lucosky Brookman
LLP, 101 Wood Avenue South, Woodbridge, NJ 08830, Attn: Steven A. Lipstein,
Esq., fax: (732) 395-4401, email: slipstein@lucbro.com, and (ii) if to the
Holder, to: the address and fax number indicated on the front page of this Note,
with an additional copy by fax only to (which shall not constitute notice):
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
fax: (212) 697-3575, email: counslers@gmail.com.
 
5.5           Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding the affected
Securities then outstanding or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
5.6            Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser (other than by merger). Following
the Closing, Purchaser may assign any or all of its rights under this Agreement
to any Person to whom Purchaser assigns or transfers any Securities, provided
that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchasers.”
 
5.8           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.
 
 
 
 
39

 
 
5.9   Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any action, suit or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under Section 4.10, the prevailing party in such action, suit or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
5.10   Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.
 
5.11   Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.12   Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.13   Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
 
40

 
 
5.14   Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
5.15   Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.16   Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17   Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the Closing Date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.
 
5.18       Reserved.
 
5.19  Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
 
41

 
 
5.20   Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
5.21   Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
5.22   WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
5.23   Equitable Adjustment. Trading volume amounts, price/volume amounts and
similar figures in the Transaction Documents shall be equitably adjusted (but
without duplication) to offset the effect of stock splits, similar events and as
otherwise described in this Agreement.
 
(Signature Pages Follow)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
42

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
FRIENDABLE, INC.
 
 
Address for Notice:
 
125 East Campbell Avenue
Campbell, CA 95008
Fax: (408) 547-0110
 
          /s/ Robert Rositano
By:__________________________________________
    Name: Robert A. Rositano, Jr.
   Title: Chief Executive Officer
 
 
With a copy to (which shall not constitute notice):
 
Lucosky Brookman LLP
101 Wood Avenue South
Woodbridge, NJ 08830
Attn: Steven A. Lipstein, Esq.
Fax: (732) 395-4401
 

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 
 
 
 
 
 
43

 
 
[PURCHASER SIGNATURE PAGE TO FRIENDABLE, INC.
SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
__________________________________
 
Name of Authorized Signatory:
____________________________________________________
 
Title of Authorized Signatory:
_____________________________________________________
 
Email Address of Authorized Signatory:
_____________________________________________
 
Facsimile Number of Authorized Signatory:
__________________________________________
 
State of Residence of Purchaser:
_________________________________________________
 
Address for Notice to Purchaser:
 
 
 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):
 
 
 
Subscription Amount: US$________________
 
Note principal amount: ___________________
 
 
EIN Number, if applicable, will be provided under separate cover.
________________________
 
Date: ___________________________
 
 
 
[SIGNATURE PAGES CONTINUE]
 
 
 
 
 
 
44

 
 
EXHIBITS AND SCHEDULES
 
Exhibit A                            

Form of Note
Exhibit B                            

Escrow Agreement
Exhibit C                            

Form of Legal Opinion
Exhibit D                            

Stock Pledge Agreement
Exhibit E                             

Form of Investor Questionnaire
Exhibit F                             

Rule 506 Bad Actor Disqualification Questionnaire
Exhibit G                            

Form of Form 8-K
Exhibit H                            

Fan Pass Transaction
Exhibit I                             

Fan Pass Security Agreement
 
 
Schedule 2.1
Schedule 2.6(b)(ix)
Schedule 3.1(a)
Schedule 3.1(g)
Schedule 3.1(i)
Schedule 3.1(o)
Schedule 3.1(s)
Schedule 3.1(u)
Schedule 3.1(cc)
Schedule 3.1(ll)
Schedule 4.9
Schedule 4.13
 
 
 
45

 

 
EXHIBIT E
 
ACCREDITED INVESTOR QUESTIONNAIRE
IN CONNECTION WITH INVESTMENT IN CONVERTIBLE NOTE
FRIENDABLE, INC.,
A NEVADA CORPORATION
PURSUANT TO SECURITIES PURCHASE AGREEMENT DATED JUNE [RC], 2017
 
 
TO :
Palladium Capital Advisors LLC    
 
10 Rockefeller Plaza, Suite 909    
 
New York, NY 10020
 
INSTRUCTIONS
 
PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is “None” or “Not
Applicable”, so state. Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.
 
Your answers will be kept strictly confidential at all times. However, Palladium
Capital Advisors LLC (the “Company”) may present this Questionnaire to such
parties as it deems appropriate in order to assure itself that the offer and
sale of securities of the Company will not result in a violation of the
registration provisions of the Securities Act of 1933, as amended, or a
violation of the securities laws of any state.
 
1.
Please provide the following information:
 
 
 
Name:
 
 
 
 
 
Name of additional purchaser:
 
(Please complete information in Question 5)    
 
 
Date of birth, or if other than an individual, year of organization or
incorporation:
 
 
 
 
 
2.
Residence address, or if other than an individual, principal office address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone number:  
 
 
 
 
Social Security Number:  
 
 
 
 
Taxpayer Identification Number:  
 

 
 
46

 
 
3.
Business address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Business telephone number: 
 

 
4. Send mail  to:

Residence ______                                     

Business _______
 
5.
With respect to tenants in common, joint tenants and tenants by the entirety,
complete only if information differs from that above:

 
 
 
Residence address:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone number: 

 
   

 
Social Security Number: 
 
   

 
Taxpayer Identification Number:     
 
   

 
Business address:  
 
   
 
   
 
   
 
   
 
   
 
Business telephone number:

 

 
Send Mail to:                               

Residence _______                                   

Business _______
 
6.             Please describe your present or most recent business or
occupation and indicate such information as the nature of your employment, how
long you have been employed there, the principal business of your employer, the
principal activities under your management or supervision and the scope (e.g.
dollar volume, industry rank, etc.) of such activities:
 
 
 
 
 
 

 
7.             Please state whether you (i) are associated with or affiliated
with a member of the Financial Industry Regulatory Association, Inc. (“FINRA”),
(ii) are an owner of stock or other securities of FINRA member (other than stock
or other securities purchased on the open market), or (iii) have made a
subordinated loan to any FINRA member:
                                       
 
47

 
 
 
 
 
 Yes
 
 No

 
If you answered yes to any of (i) – (iii) above, please indicate the applicable
answer and briefly describe the facts below:
 
 
 
 
 
 

 
8A.            Applicable to Individuals ONLY. Please answer the following
questions concerning your financial condition as an Accredited Investor (within
the meaning of Rule 501 of Regulation D). If the purchaser is more than one
individual, each individual must initial an answer where the question indicates
a “yes” or “no” response and must answer any other question fully, indicating to
which individual such answer applies. If the purchaser is purchasing jointly
with his or her spouse, one answer may be indicated for the couple as a whole:
 
8.1             Does your net worth* (or joint net worth with your spouse)
exceed $1,000,000?
 
 
 
 
 Yes
 
 No

 
8.2             Did you have an individual income** in excess of $200,000 or
joint income together with your spouse in excess of $300,000 in each of the two
most recent years and do you reasonably expect to reach the same income level in
the current year?
 
 
 
 
Yes
 
No

 
8.3             Are you an executive officer of the Company?
 
 
 
 
Yes
 
No

 
* For purposes hereof, net worth shall be deemed to include ALL of your assets,
liquid or illiquid MINUS any liabilities.
 
** For purposes hereof, the term “income” is not limited to “adjusted gross
income” as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing “adjusted gross
income”. For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes hereof.
For investors who are self-employed, “income” is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.
 
8.B             Applicable to Corporations, Partnerships, Trusts, Limited
Liability Companies and other Entities ONLY:
 
 
48

 
 
The purchaser is an Accredited Investor because the purchaser falls within at
least one of the following categories (Check all appropriate lines):
 
___
(i) a bank as defined in Section 3(a)(2) of the Act or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity;
 
___
(ii) a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;
 
___
(iii) an insurance company as defined in Section 2(13) of the Act;
 
___
(iv) an investment company registered under the Investment Company Act of 1940,
as amended (the “Investment Act”) or a business development company as defined
in Section 2(a)(48) of the Investment Act;
 
___
(v) a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;
 
___
(vi) a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, where such plan has total assets in excess of
$5,000,000;
 
___
(vii) an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, as amended (the “Employee Act”), where
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of the Employee Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or an employee benefit plan
that has total assets in excess of $5,000,000, or a self-directed plan the
investment decisions of which are made solely by persons that are Accredited
Investors;
 
___
(viii) a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended;
 
___      

(ix) an organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;
 
___
(x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated” person, as described in Rule 506(b)(2)(ii) promulgated
under the Act, who has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of the
prospective investment;
 
___
(xi) an entity in which all of the equity investors are persons or entities
described above (“Accredited Investors”). ALL EQUITY OWNERS MUST COMPLETE
“EXHIBIT A” ATTACHED HERETO.
 
 
49

 
 
9.A             Do you have sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks
associated with investing in the Company?
 
 
 
 
Yes
 
No

 
ANSWER QUESTION 9B ONLY IF THE ANSWER TO QUESTION 9A WAS “NO.”
 
9.B             If the answer to Question 9A was “NO,” do you have a financial
or investment adviser (a) that is acting in the capacity as a purchaser
representative and (b) who has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks
associated with investing in the Company?
 
 
 
 
Yes
 
No

 
If you have a financial or investment adviser(s), please identify each such
person and indicate his or her business address and telephone number in the
space below. (Each such person must complete, and you must review and
acknowledge, a separate Purchaser Representative Questionnaire which will be
supplied at your request).
 
 
 
 

 
10.             You have the right, will be afforded an opportunity, and are
encouraged to investigate the Company and review relevant factors and documents
pertaining to the officers of the Company, and the Company and its business and
to ask questions of a qualified representative of the Company regarding this
investment and the properties, operations, and methods of doing business of the
Company.
 
Have you or has your purchaser representative, if any, conducted any such
investigation, sought such documents or asked questions of a qualified
representative of the Company regarding this investment and the properties,
operations, and methods of doing business of the Company?
 
 
 
 
Yes
 
No

 
If so, briefy describe:

 
 

 
 
 

 
If so, have you completed your investigation and/or received satisfactory
answers to your questions?
 
 
 
 
Yes
 
No

 
11.             Do you understand the nature of an investment in the Company and
the risks associated with such an investment?
 
 
 
 
Yes
 
No

 
 
50

 
 
12.             Do you understand that there is no guarantee of any financial
return on this investment and that you will be exposed to the risk of losing
your entire investment?
 
 
 
 
Yes
 
No


 
13.             Do you understand that this investment is not liquid
 
 
 
 
 Yes
 
No


 
14.             Do you have adequate means of providing for your current needs
and personal contingencies in view of the fact that this is not a liquid
investment?
 
 
 
 
Yes
 
No

 
15.             Are you aware of the Company’s business affairs and financial
condition, and have you acquired all such information about the Company as you
deem necessary and appropriate to enable you to reach an informed and
knowledgeable decision to acquire the Interests?
 
 
 
 
Yes
 
No

 
16.             Do you have a “pre-existing relationship” with the Company or
any of the officers of the Company?
 
 
 
 
Yes
 
No

 
(For purposes hereof, “pre-existing relationship” means any relationship
consisting of personal or business contacts of a nature and duration such as
would enable a reasonably prudent investor to be aware of the character,
business acumen, and general business and financial circumstances of the person
with whom such relationship exists.)
 
If so, please name the individual or other person with whom you have a
pre-existing relationship and describe the relationship:
 
 
 
 

 
 
 
 
 
 
 
 
51

 
 
17.             Exceptions to the representations and warranties made in Section
3.2 of the Securities Purchase Agreement (if no exceptions, write “none” – if
left blank, the response will be deemed to be “none”):

 
 

 
Dated: __________________, 2017
 
If purchaser is one or more individuals (all individuals must sign):
 
 
(Type or print name of prospective purchaser)
 
 
Signature of prospective purchaser
 
 
Social Security Number
 
 
(Type or print name of additional purchaser)
 
 
Signature of spouse, joint tenant, tenant in common or other signature, if
required 

 
 
Social Security Number 

 
 
 
 
 
 
 
 
 
 
 
 
 
52

 

 
Annex A
 
Definition of Accredited Investor
 
The securities will only be sold to investors who represent in writing in the
Securities Purchase Agreement that they are Accredited Investors, as defined in
Regulation D, Rule 501 under the Act which definition is set forth below:
 
1.            
A natural person whose net worth, or joint net worth with spouse, at the time of
purchase exceeds $1 million (excluding home); or
 
2.            
A natural person whose individual gross income exceeded $200,000 or whose joint
income with that person’s spouse exceeded $300,000 in each of the last two
years, and who reasonably expects to exceed such income level in the current
year; or
 
3.            
A trust with total assets in excess of $5 million, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person described in Regulation D; or
 
4.            
A director or executive officer of the Company; or
 
5.            
The investor is an entity, all of the owners of which are Accredited Investors;
or
 
6.            
(a) bank as defined in Section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
(b) any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, (c) an insurance Company as defined in Section 2(13) of
the Act, (d) an investment Company registered under the Investment Company Act
of 1940 or a business development Company as defined in Section 2(a)(48) of such
Act, (e) a Small Business Investment Company licensed by the United States Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, (f) an employee benefit plan established and maintained
by a state, its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions, if such plan has total assets in excess of
$5 million, (g) an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Securities Act of 1974, and the employee benefit plan
has assets in excess of $5 million, or the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, that is either a bank,
savings and loan institution, insurance Company, or registered investment
advisor, or, if a self-directed plan, with an investment decisions made solely
by persons that are Accredited Investors, (h) a private business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940,
or (i) an organization described in Section 501(c)(3) of the Internal Revenue
code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with assets
in excess of $5 million.
 
 
 
 
53

 
 
EXHIBIT “A” TO ACCREDITED INVESTOR QUESTIONNAIRE
 
ACCREDITED CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, TRUSTS OR
OTHER ENTITIES INITIALING QUESTION 8B(xi) MUST PROVIDE THE FOLLOWING
INFORMATION.
 
I hereby certify that set forth below is a complete list of all equity owners in
__________________ [NAME OF ENTITY], a   [TYPE OF ENTITY] formed pursuant to the
laws of the State of . I also certify that EACH SUCH OWNER HAS INITIALED THE
SPACE OPPOSITE HIS OR HER NAME and that each such owner understands that by
initialing that space he or she is representing that he or she is an accredited
individual investor satisfying the test for accredited individual investors
indicated under “Type of Accredited Investor.”
 
 
 
 
 
 
 
 
signature of authorized corporate officer, general partner or trustee
 
 
 
 
 
Name of Equity Owner
Type of Accredited Investor1
 
 



 
 
1.



 
 
2.



 
 
3.



 
 
4.



 
 
5.



 
 
6.



 
 
7.



 
 
8.



 
 
9.



 
 
10.



 
 

 
  __________________________________
1            
Indicate which Subparagraph of 8.1 - 8.3 the equity owner satisfies.
 
54

 
 
EXHIBIT F
 
RULE 506 BAD ACTOR DISQUALIFICATION QUESTIONNAIRE
 
____________________________________                                                                                                                      
______________ ___, 2017
Name
 
Friendable, Inc. (the “Company”) is about to close a private placement of
convertible Notes pursuant to the terms of a Securities Purchase Agreement.
Under an SEC Rule effective September 23, 2013, the Company is requesting each
director and executive officer to complete and execute this questionnaire.
Please answer yes or no to all questions listed below.
 
DEFINITION OF PROMOTERS
 
Under the Securities Act of 1933 (the “Act”) Rule 405 defines a promoter as any
person—individual or legal entity—that either alone or with others, directly or
indirectly takes initiative in founding the business or enterprise of the
issuer, or, in connection with such founding or organization, directly or
indirectly receives 10% or more of any class of issuer securities or 10% or more
of the proceeds from the sale of any class of issuer securities (other than
securities received solely as underwriting commissions or solely in exchange for
property).  The test considers activities “alone or together with others,
directly or indirectly”; therefore, the result does not change if there are
other legal entities (which may themselves be promoters) in the chain between
that person and the issuer.
 
DEFINITION OF INVESTMENT MANAGERS AND PRINCIPALS OF POOLED INVESTMENT FUND
ISSUERS
 
For issuers that are pooled investment funds, the rule covers investment
advisers and other investment managers of the fund; the directors, general
partners, managing members, executive officers and other officers participating
in the offering of such investment managers; and the directors, executive
officers and other officers participating in the offering of the investment
managers’ general partners or managing members.
 
DEFINITION OF COMPENSATED SOLICITORS
 
Persons compensated for soliciting investors as well as their directors, general
partners, managing members, executive officers and officers participating in the
offering.  This category covers any persons compensated for soliciting investors
but will typically involve broker-dealers and other intermediaries.
 
DEFINITION OF DIRECTORS, GENERAL PARTNERS AND MANAGING MEMBERS OF THE ISSUER
 
Members of the Board of Directors (for issuers that are corporations), general
partners (for issuers that are partnerships) and managing members (for issuers
that are limited liability companies).
 
DEFINITION OF EXECUTIVE OFFICERS AND PARTICIPATING OFFICERS OF THE ISSUER
 
The term “executive officer” means a company’s president, any vice president in
charge of a principal business unit, division or function (such as sales,
administration or finance), any other officer who performs a policy-making
function or any other person who performs similar policy-making functions. The
term “officer” means a president, vice president, secretary, treasurer or
principal financial officer, comptroller or principal accounting officer, as
well as any person who routinely performs corresponding functions. 
Participation in an offering would have to be more than transitory or incidental
involvement, and could include activities such as participation or involvement
in due diligence activities, involvement in the preparation of disclosure
documents, and communication with the issuer, prospective investors or other
offering participants.
 
DEFINITION OF 20% BENEFICIAL OWNERS OF THE ISSUER
 
Beneficial owners of 20% or more of the issuer’s outstanding equity securities,
calculated on the basis of total voting power rather than on the basis of
ownership of any single class of securities.
 
NOTE ON REFERENCES TO THE COMPANY
 
All references to the Company made herein include its predecessors and
affiliated issuers.

 
 
55

 
 
1.            Criminal Convictions: Within the past 10 years (or five years, in
the of case the Company), have you or the Company been convicted of any felony
or misdemeanor
 
(a)          In connection with the purchase or sale of a security
 
YES _______         

NO  _______       

 
(b)          Involving the making of a false filing with the Securities and
Exchange Commission (the “SEC”)
 
YES _______         

NO _______        

 
(c)          Arising out of the conduct of the business of an underwriter,
broker, dealer, municipal securities dealer, investment adviser or paid
solicitor of purchasers of securities.
 
YES _______      

NO _______         

 
 
2.            Court injunctions and restraining orders: Within the past five
years, have you or the Company been the subject of a court injunction or
restraining order
 
(a)          In connection with the purchase or sale of a security
 
YES _______         

NO _______         

 
(b)          Involving the making of a false filing with the SEC
 
YES  _______        

NO  _______        

 
(c)          Arising out of the conduct of the business of an underwriter,
broker, dealer, municipal securities dealer, investment adviser or paid
solicitor of purchasers of securities.
 
YES _______        

NO _______         

 
 
3.            Final orders of certain state and federal regulators: Have you or
the Company been the subject of any final orders of state regulators of
securities, insurance, banking, savings associations or credit unions; federal
banking agencies; the Commodity Futures Trading Commission and the National
Credit Union Administration that
 
(a)          Bar you or the Company from associating with a regulated entity,
engaging in the business of securities, insurance or banking, or engaging in
savings association or credit union activities or
 
YES   _______       

NO  _______        

 
 
 
56

 
 
(b)         Are based on a violation of a law or regulation that prohibits
fraudulent, manipulative, or deceptive conduct and were issued within the last
10 years
 
YES  _______        

NO  _______        

 
 
4.            SEC disciplinary orders: Are you or the Company currently the
subject of any SEC disciplinary orders relating to brokers, dealers, municipal
securities dealers, investment companies, and investment advisers and their
associated persons under Section 15(b) or 15B(c) of the Securities Exchange Act
of 1934, or Section 203(e) or (f) of the Investment Advisers Act that
 
(a)          Suspends or revokes your or the Company’s registration as a broker,
dealer, municipal securities dealer or investment adviser
 
YES  _______        

NO  _______        

 
(1) Places limitations on your or the Company’s activities, functions or
operations
 
YES _______         

NO  _______        

 
(2) Bars you or the Company from being associated with any entity or from
participating in the offering of any penny stock
 
YES _______         

NO _______         

 
 
5.            SEC cease-and-desist orders: Within the last five years, have you
or the Company been the subject of SEC orders to cease and desist from
committing or causing a violation or future violations of
 
(a)          The scienter-based anti-fraud provisions of the federal securities
laws
 
YES _______         

NO  _______        

 
(b)          Section 5 of the Act
 
YES _______         

NO  _______       

 
 
6.           Suspension or expulsion from membership in an SRO or from
association with an SRO member: Have you or the Company been suspended or
expelled from membership in, or suspended or barred from association with a
member of, a securities self-regulatory organization or “SRO” (i.e., a
registered national securities exchange or national securities association, such
as FINRA) for any act or omission to act constituting conduct inconsistent with
just and equitable principles of trade.
 
YES _______         

NO  _______       

 
 


7.            SEC stop orders:
 
(a) Within the last five years, have you, as an officer or director of an
issuer, or the Company filed a registration statement or Regulation A offering
statement that was the subject of a SEC refusal order, stop order or order
suspending the Regulation A exemption, or are you now the subject of an
investigation or proceeding to determine whether such an order should be issued.
 
YES _______         

NO  _______       

 
 

 
57

 
 
(b) Within the last five years, have you or the Company been, or been named as,
an underwriter of securities under a registration statement or Regulation A
offering statement that was the subject of a Commission refusal order, stop
order or order suspending the Regulation A exemption, or are you now the subject
of an investigation or proceeding to determine whether such an order should be
issued.
 
YES _______         

NO  _______       

 
 
8.           U.S. Postal Service false representation orders: Within the last
five years have you or the Company been subject to a U. S Postal Service false
representation order, temporary restraining order or preliminary injunction with
respect to conduct alleged by the U.S. Postal Service to constitute a scheme or
device for obtaining money or property through the mail by means of false
representations.
 

YES _______         

NO  _______       

 
 
The foregoing answers are true and correct in all respects. I understand that a
“yes” answer will disqualify the issuer from relying on exemption under Rule 506
under the Securities Act of 1933.
 

Dated:                                , 201 

 
 
Signature

 

 
 
 
 
 
 
 
 
 
 
58
